        Case 1:17-cv-02989-AT Document 334 Filed 10/11/18 Page 1 of 10




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                              Civil Action No. 1:17-CV-2989-AT
v.

BRIAN KEMP, ET AL.,
Defendants.



             PLAINTIFFS’ JOINT REPLY IN SUPPORT OF
     MOTION FOR STATUS CONFERENCE AND PROPOSED SCHEDULE


       Plaintiffs Donna Curling, Donna Price, and Jeffrey Schoenberg (the “Curling

Plaintiffs”), together with the Coalition for Good Governance, William Digges III,

Laura Digges, Ricardo Davis, and Megan Missett (the “Coalition Plaintiffs”),

hereby reply to Fulton County Defendants’ Response to Plaintiffs’ Joint Motion for

Status Conference and Proposed Schedule. (Dkt. No. 328 (“Fulton Response”).)

                                   ARGUMENT

       Fulton County Defendants expressly admit that “this Court held that, ‘if the

case stays with or comes back to this Court, the Court will insist on further

proceedings moving forward on an expedited schedule.’” (Fulton Response at 3,

quoting September 17 Order (Dkt. No. 309) (“Order”).) They further
        Case 1:17-cv-02989-AT Document 334 Filed 10/11/18 Page 2 of 10




acknowledge: “In its Order, the court also noted that ‘the case would benefit from

some discovery and a full evidentiary hearing on the merits over several days.’”

(Fulton Response at 4, quoting the Order.) This case has stayed with this Court so

far and it certainly would benefit from discovery and a full evidentiary hearing as

soon as possible given upcoming elections next year and into 2020 and beyond.

Discovery needs to proceed immediately to ensure relief for Georgia voters for

those future elections. In fact, Defendants themselves acknowledged as much

when, in opposing the Motions for Preliminary Injunction, they claimed that

implementing such relief could take years. (Dkt. No. 307 at 53:2-12.) Of course,

it will not take years, but it will take time that necessitates moving this case

forward expeditiously without further delay.

      Fulton County Defendants, however, insist that this Court refuse even to

convene a status conference, let alone adopt a schedule that will allow for the

expeditious resolution of this case. In support of their opposition, Fulton

Defendants purport that “[c]ourts are split” as to what standard applies for

expedited discovery. (Fulton Response at 5.) But they fail to cite a single Georgia

case for this self-serving proposition. The reason for this omission is simple—

because there is no ambiguity in the Northern District of Georgia on this issue.

This District applies the traditional “good cause” standard when considering

                                           2
        Case 1:17-cv-02989-AT Document 334 Filed 10/11/18 Page 3 of 10




expedited discovery. See, e.g., Merial LLC v. Fidopharm, Inc., No. 1:13-CV-

1207-SCJ, 2013 WL 12072140, at *1 (N.D. Ga. May 22, 2013) (“A court may

allow for expedited discovery upon a showing of good cause . . . .”); Functional

Prods. Trading, S.A. v. I-Grain, LLC, No. 1:12-CV-0355-JEC-AJB, 2012 WL

13013592, at *18 (N.D. Ga. Mar. 19, 2012), report and recommendation

adopted, No. 1:12-CV-355-JEC, 2012 WL 13015081 (N.D. Ga. Aug. 10, 2012)

(same); see also Voltage Pictures, LLC v. Does 1-31, 291 F.R.D. 690, 694 n.8

(S.D. Ga. 2013) (same).

      Plaintiffs respectfully submit that good cause unequivocally exists for

expedited discovery in this case. Indeed, this Court already found good cause for

an expedited schedule in light of the obvious security deficiencies in the current

election system in Georgia that effectively deprive voters of their constitutional

right to vote. (Order at 45-46.) Because the compressed timeline between the

hearing on the Motions for Preliminary Injunction and the midterm elections was

the reason the Court denied the Plaintiffs’ Motions, Plaintiffs’ proposed schedule

attempts to provide as much time as possible for Defendants and all counties to

implement any relief that ultimately may be awarded after a hearing on the merits,

while also setting a reasonable discovery schedule that will allow for the necessary

investigation and development of all parties’ claims and defenses.

                                          3
          Case 1:17-cv-02989-AT Document 334 Filed 10/11/18 Page 4 of 10




      In support of their argument that this Court should simply let the litigation

sit idle indefinitely, Fulton County Defendants ironically claim that previous

delays caused them prejudice. (Fulton Response at 4.) Not only do they fail to

offer a single example of how any prior delay purportedly prejudiced them, but

they also argue, incongruously, for further delay.1 To the contrary, Plaintiffs’

proposed schedule not only does not prejudice Defendants, it commits to providing

Defendants sufficient time to seamlessly implement any potential relief in advance

of upcoming elections next year or, at the latest, by 2020. As this Court noted,

“For upcoming elections after November 2018, Defendants are forewarned that

these same arguments would hold much less sway in the future – as any timing

issues then would appear to be exclusively of Defendants’ own making at that

point.” (Order at 44.) Predictably, Fulton County Defendants have brushed this

warning aside and are attempting to stall these proceedings, possibly hoping they

might—again—run out the clock rather than provide secure, transparent, reliable,

and verifiable elections for Plaintiffs and all other Georgia voters.

      State Defendants have not opposed this motion except in that they moved




      1
        Fulton County Defendants also argue, inexplicably and incoherently, that
expedited discovery is inappropriate because Defendants need to retain experts—
yet they concede that they do not intend to hire experts. (Fulton Response at 4-5.)
                                           4
          Case 1:17-cv-02989-AT Document 334 Filed 10/11/18 Page 5 of 10




separately for a stay of the proceedings.2 They thus have no opposition to

Plaintiffs’ proposed schedule were the Court to deny the stay, which is

unwarranted under binding precedent. (See Dkt. No. 323.) And even if the Court

were to grant the State Defendants’ stay request in any part, Plaintiffs’ proposed

schedule should govern the aspects of the case that proceed—including claims

against the Fulton Defendants, who are not implicated by the immunity defenses

asserted in State Defendants’ appeal. Cf. N. Ins. Co. of N.Y. v. Chatham Cnty.,

Ga., 547 U.S. 189, 193 (2006) (“[T]his Court has repeatedly refused to extend

sovereign immunity to counties.”).

      Plaintiffs respectfully submit that a status conference would permit all

Parties and the Court to address outstanding issues and to adopt an appropriate

schedule “to secure the just, speedy, and inexpensive determination of [this]

action.” Fed. R. Civ. P. 1. Fulton County Defendants’ opposition to a status

conference flies in the face of this Court’s Standing Order, which explicitly

emphasizes their value: “Scheduling, discovery, pre-trial, and settlement

conferences promote the speedy, just, and efficient resolution of cases. Therefore,

the Court encourages the parties to request a conference with the Court when


      2
         State Defendants’ response was due October 5. Pursuant to L.R. 7.1(B),
“[f]ailure to file a response shall indicate that there is no opposition to the motion.”

                                           5
        Case 1:17-cv-02989-AT Document 334 Filed 10/11/18 Page 6 of 10




counsel believes that a conference will be helpful and counsel has specific goals

and an agenda for the conference.” (Dkt. No. 11 at 12.)

      Given the importance to the Court and all Parties of setting a schedule that

avoids the timing issues associated with the Motions for Preliminary Injunction,

Plaintiffs respectfully request that the Court, at its earliest convenience, convene a

status conference and adopt the schedule proposed by Plaintiffs, consistent with

this Court’s Order acknowledging the need to move forward expeditiously. (Order

at 45-46.)



Dated: October 11, 2018                    Respectfully submitted,

                                            /s/ David D. Cross
                                           David D. Cross (pro hac vice)
                                           Jane P. Bentrott (pro hac vice)
                                           John P. Carlin (pro hac vice)
                                           Catherine L. Chapple (pro hac vice)
                                           Robert W. Manoso (pro hac vice)
                                           MORRISON & FOERSTER LLP
                                           2000 Pennsylvania Avenue, NW
                                           Suite 6000
                                           Washington, DC 20006
                                           Telephone: (202) 887-1500
                                           DCross@mofo.com
                                           JBentrott@mofo.com
                                           JCarlin@mofo.com
                                           CChapple@mofo.com
                                           RManoso@mofo.com



                                           6
       Case 1:17-cv-02989-AT Document 334 Filed 10/11/18 Page 7 of 10




                                       Halsey G. Knapp, Jr.
                                       GA Bar No. 425320
                                       Adam M. Sparks
                                       GA Bar No. 341578
                                       KREVOLIN & HORST, LLC
                                       1201 West Peachtree Street, NW
                                       Suite 3250
                                       Atlanta, GA 30309
                                       HKnapp@khlawfirm.com
                                       Sparks@khlawfirm.com


                                       Counsel for Plaintiffs Donna Curling,
                                       Donna Price & Jeffrey Schoenberg



/s/ Bruce P. Brown                         /s/ Robert A. McGuire, III
Bruce P. Brown                             Robert A. McGuire, III
Georgia Bar No. 064460                     Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                     (ECF No. 125)

Attorney for Coalition for                 Attorney for Coalition
Good Governance                            for Good Governance

1123 Zonolite Rd. NE                       ROBERT MCGUIRE LAW FIRM
Suite 6                                    113 Cherry St. #86685
Atlanta, Georgia 30306                     Seattle, Washington 98104-2205
(404) 881-0700                             (253) 267-8530

/s/ William Brent Ney                      /s/ Cary Ichter
William Brent Ney                          CARY ICHTER
Georgia Bar No. 542519                     Georgia Bar No. 382515

Attorney for Coalition                     Attorney for William Digges III,
for Good Governance, William               Laura Digges, Ricardo Davis and
Digges III, Laura Digges, Ricardo Davis,   Megan Missett
and Megan Missett
                                       7
      Case 1:17-cv-02989-AT Document 334 Filed 10/11/18 Page 8 of 10




                                        ICHTER DAVIS LLC
NEY HOFFECKER PEACOCK & HAYLE, LLC      3340 Peachtree Road NE
One Midtown Plaza, Suite 1010           Suite 1530
1360 Peachtree Street NE                Atlanta, Georgia 30326
Atlanta, Georgia 30309                  (404) 869-7600
(404) 842-7232




                                    8
       Case 1:17-cv-02989-AT Document 334 Filed 10/11/18 Page 9 of 10




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRIAN KEMP, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE
      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has

been prepared in accordance with the font type and margin requirements of LR 5.1,

using font type of Times New Roman and a point size of 14.

                                             /s/ David D. Cross
                                            David D. Cross




                                        9
       Case 1:17-cv-02989-AT Document 334 Filed 10/11/18 Page 10 of 10




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
v.

BRIAN KEMP, ET AL.,
Defendants.

                          CERTIFICATE OF SERVICE
      I hereby certify that on October 11, 2018, a copy of the foregoing

PLAINTIFFS’ JOINT REPLY IN SUPPORT OF MOTION FOR STATUS

CONFERENCE AND PROPOSED SCHEDULE was electronically filed with the

Clerk of Court using the CM/ECF system, which will automatically send

notification of such filing to all attorneys of record.

                                                 /s/ David D. Cross
                                                  David D. Cross




                                           10
